IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-51,210-08




IN RE CRAIG ALLEN CONVERSE, Relator




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 1336682-A IN THE 208TH DISTRICT COURT
FROM HARRIS COUNTY




            Per curiam.

O R D E R


            Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he filed an application for a writ of habeas corpus
in the 208th District Court of Harris County and that his application has not been forwarded to this
Court.
            Respondent, the District Clerk of Harris County, shall file a response and state whether the
trial judge entered a timely order designating issues.  If a timely order was not entered, Respondent
shall immediately forward Relator’s habeas application to this Court.  This application for leave to
file a writ of mandamus shall be held in abeyance until Respondent has submitted the appropriate
response.  Such response shall be submitted within 30 days of the date of this order.


Filed: April 30, 2014
Do not publish